Citation Nr: 1436500	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the proceeding has been associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

While the Veteran appointed The American Legion to represent him in August 2009, that organization withdrew as the representative in December 2010 pursuant to 38 C.F.R. § 14.631(c) (2013).  The record does not reflect that the Veteran has since designated another organization or individual to represent him before VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to attempt to obtain the Veteran's inpatient treatment records from his period of service.  In its November 2013 remand, the Board directed that VA request copies of any available inpatient treatment records from December 1979 from the base hospital in or near Kaiserslauten, Germany, to include the Lundstahl Army hospital.  It further directed that if the records are found to be unavailable, such should be specifically noted in the claims file.

Review of the claims file reveals no attempts to obtain such outstanding inpatient treatment records.  A January 2014 letter sent to the Veteran from the Appeals Management Center (AMC) states that the AMC submitted a request for active duty inpatient clinical records for a right knee injury from December 1979 in Lundstahl, Germany; however, there is no documentation in the claims file indicating such a request was made nor any response from the NPRC.  Though the claims file contains documentation of multiple requests to the NPRC for the Veteran's service treatment records, the Board notes that such requests do not encompass inpatient treatment records and thus are not sufficient.  Thus, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, a matter of law, the right to compliance with the remand orders"), this matter must again be remanded. 

Remand is additionally necessary in order to obtain outstanding private treatment records.  The Board notes that at his December 2011 VA examination, the Veteran reported that he was treated at the Baptist Hospital in Winston-Salem, North Carolina, for two days following a December 1995 motor vehicle accident that resulted in right knee swelling and pain.  Records of such treatment have not been associated with the claims file.  As it appears there are outstanding private medical records that contain information pertinent to the Veteran's claim, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. 
§ 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any inpatient treatment records from the base hospital in or near Kaiserslauten, Germany, to specifically include the Lundstahl Army hospital, from December 1979.  All attempts to procure such records should be documented in the claims file.  If the records are found to be unavailable, this should be specifically noted in the claims file. 

If, after continued efforts to obtain the records, it is determined that it is reasonably certain that the records do not exist or further efforts to obtain the records would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond. 

2.  Contact the Veteran and ask that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have treated him for his right knee, to specifically include records of treatment from Baptist Hospital in Winston-Salem, North Carolina from December 1995.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

3.  If any inpatient service treatment records or private treatment records showing treatment for a right knee injury are located, ask the December 2011 VA examiner (or a suitable substitute if unavailable) to review the claims file, to specifically include any records added to the file after December 2011, and provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disability had onset during or was caused by the Veteran's active service.  

The examiner should provide a complete rationale for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

